DeBRULER, Judge,
dissenting.
The plea of guilty was accepted on December 2, 1983, after the effective date of the rule announced in German v. State (1981), Ind., 428 N.E.2d 234, requiring strict compliance by the trial courts of the State with the provisions of the guilty plea statute then existing, which statutory provisions were declared required by due process of law in the case of Austin v. State (1984), Ind., 468 N.E.2d 1027. Both of these cases were recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. For the reasons stated in my dissent in White v. State supra, I would reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the plea of guilty.
In the situation presented in this case, I do not believe that it can be said that a criminal defendant has made an informed decision to plead guilty. There is no documentation that he was ever supplied with the information that prior convictions can have a sentence enhancing effect. Thus at the crucial times when deciding whether to accept the State's offer and whether to give up the right to a trial, we cannot know whether he had had a decent opportunity to explore the sentence enhancing effect which his own convictions might have, and then to relate that to other factors, including those which might have a sentence *1205diminishing effect. I continue to regard it as imperative to vigorously enforce the requirements of the statute.